NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted June 10, 2021*
                                  Decided July 14, 2021

                                           Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

No. 20-2508

UNITED STATES OF AMERICA,                           Appeal from the United States District Court
     Plaintiff-Appellee,                            for the Northern District of Indiana,
                                                    Hammond Division.

       v.                                           No. 2:17-CV-119-JEM

2014 NISSAN ALTIMA 2.5L                             John E. Martin,
VIN 1N4AL3AP9EC195679,                              Magistrate Judge.
      Defendant

APPEAL OF ENEDEO RODRIGUEZ, JR.,
     Claimant.
                             ORDER

       A year after the civil forfeiture and judicial sale of a car that Luis Jacquez used in
his drug-trafficking business, Enedeo Rodriguez, Jr., attempted to claim the car as his
own or his company’s. Rodriguez alleged that Jacquez was innocently using the car,

       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2508                                                                  Page 2

which Rodriguez’s salvage company owned, and that the government should have
notified him of the forfeiture proceedings under Federal Rule of Civil Procedure G. He
moved for relief from the judgment, as permitted by 18 U.S.C. § 1963(l)(2), but the
district court denied the motion. Because Rodriguez could not claim the car on behalf of
his company and did not prove that he had a personal interest of which the government
should have been aware, we affirm.
        In 2016, both Jacquez and Rodriguez were convicted of state charges related to
trafficking methamphetamine. See Jacquez v. Indiana, 140 N.E. 885 (Ind. Ct. App. 2020);
Rodriguez v. Indiana, 102 N.E.3d 942 (Ind. Ct. App. 2018). Property used in drug
trafficking is subject to forfeiture. 21 U.S.C. §§ 841(a); 881(a). The government
accordingly seized the silver 2014 Nissan Altima that Jacquez admitted using during his
offenses. Jacquez swore that he owned the car, and he came to a forfeiture agreement
with the government in 2019. The government then sent direct notice to a potential
claimant whom Jacquez had named, see FED. R. CIV. P. G(4)(b), and it listed the car at
www.forfeiture.gov for 30 days, see FED. R. CIV. P. G(4)(a). It did not furnish Rodriguez
or his salvage company, RnR Auto Sales, Inc., with direct notice. No claimants came
forward, and so on February 25, 2019, the district court entered an agreed judgment
between the government and Jacquez and authorized a judicial sale. One year later,
Rodriguez filed a motion for the return of the Altima, asserting that his (now defunct)
company was the “rightful owner” and that the government should have notified him
before seizing the car.
        The district court construed Rodriguez’s filing as a belated motion to intervene
and for relief from the judgment against the car, see 18 U.S.C. § 1963(l)(2), and ordered
briefing on whether, during the claims period, Rodriguez had a property interest in the
car “as against those who were in possession … and conceded [its] forfeiture,” of which
the government should have been aware. United States v. Bowser, 834 F.3d 780, 785
(7th Cir. 2016). After receiving further evidence and reviewing the arguments, the
district court denied Rodriguez’s motion. It concluded that the government had made
adequate efforts identify potential claimants, and there was no evidence that Rodriguez
himself had a “legal right, title, or interest” in the car, as § 1963(l)(6)(A) requires.
(Subsection (l)(6)(B), which relates to bona fide purchasers, does not apply here.)
       On appeal, Rodriguez challenges the district court’s rejection of his claim, which
he now raises exclusively on behalf of RnR. He argues that he demonstrated standing
under Rule G, and, in the alternative, that the court should have permitted additional
discovery for him to prove an interest in the car. We consider de novo the district court’s
legal determination that Rodriguez lacked standing to assert a claim to the car on his or
No. 20-2508                                                                    Page 3

his company’s behalf. See United States v. Funds in the Amount of $239,400, 795 F.3d 639,
642 (7th Cir. 2015).
       Rodriguez did not assert an interest in the car while the forfeiture action was
pending, see FED. R. CIV. P. G(5)(a)(ii), and therefore “was not party to the action.”
United States v. 8136 S. Dobson St., Chicago, Ill., 125 F.3d 1076, 1082 (7th Cir. 1997). But
Rodriguez’s motion alleged that documents in the car’s glove compartment showed
that RnR was its owner. If a preponderance of the evidence had demonstrated that the
company’s interest in the car was superior to Jacquez’s, the court would have had to
amend the forfeiture order. See 18 U.S.C. § 1963(l)(6)(A). It was therefore appropriate
for the district court to, in effect, allow Rodriguez to intervene and try to demonstrate
such an interest.
        With the benefit of the additional briefing and discovery the court allowed, we
are satisfied that the court properly denied relief. There was no evidence either that
Rodriguez had a personal interest in the car or that he had standing to represent his
company’s alleged interest. See Bowser, 834 F.3d at 785. While discovery revealed a bill
of sale naming RnR as the car’s buyer, Indiana law recognizes only title as facial
evidence of ownership. See Ind. Code § 34-40-4-1. See Ambassador Fin. Servs., Inc. v.
Indiana Nat. Bank, 605 N.E.2d 746, 750 (Ind. 1992) (bill of sale does not prove a
transaction was completed). Rodriguez never produced any title document. Moreover,
Rodriguez failed to allege, and produced no evidence, that he was the successor in
interest to his company. See Old Ben Coal Co. v. Off. of Workers' Comp. Programs, 476 F.3d
418, 419 (7th Cir. 2007). Thus, even if we were to assume that the documents in the
glove compartment were sufficient to alert the government to RnR’s potential interest in
the car, that would make no difference, since Rodriguez was not entitled to represent
the company in this respect.
        The government produced Jacquez’s sworn statement of ownership, records of
its interviews with the car salesman who sold Jacquez the car, and CarFax and VIN
vehicle history reports. The license plates and registration information showed that the
car had belonged to three different people, but no source referred to Rodriguez or his
company, and no title certificate was found in the car or among Jacquez’s belongings
naming Rodriguez or his company.
       Finally, the district court properly denied Rodriguez’s requests for additional
discovery to prove his company’s interest, on the ground that as a pro se litigant he was
not authorized to represent a business entity. See Old Ben, 476 F.3d at 418–19. For all
these reasons, we AFFIRM the judgment.